Citation Nr: 0715915	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for arthritis of the lumbosacral spine, status post-
laminectomy and discectomy for a herniated disc at L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Louisville, Kentucky.

The veteran submitted a written statement in February 2007 
indicating that he no longer wanted a Board hearing.  As 
such, his request for a Board hearing is considered 
withdrawn.  38 C.F.R. § 20.704(e).

The Board observes that the March 2003 RO rating decision 
reduced the evaluation for the veteran's low back disability 
from 20 percent disabling to 10 percent disabling, effective 
February 26, 2003.  However, during this appeal, the RO 
issued a May 2006 rating decision which reinstated the 
veteran's 20 percent evaluation, effective February 26, 2003.  
Thus, the May 2006 rating decision cancelled out the effect 
of the March 2003 rating decision.  In doing so, the RO 
eliminated any need to discuss the propriety of the March 
2003 rating reduction.  Therefore, the only issue before the 
Board on appeal is whether the veteran is entitled to an 
evaluation in excess of 20 percent for arthritis of the 
lumbosacral spine, status post-laminectomy and discectomy for 
a herniated disc at L4-5.

Finally, the Board observes that the veteran filed a claim 
for service connection for arthritis of the left jaw in 
September 2002.  A letter was sent to the veteran in 
accordance with the Veterans Claims Assistance Act of 2000 in 
January 2003; however, there is no indication in the claims 
folder that this issue was ever adjudicated.  As such, the 
Board is referring this issue to the RO for its 
consideration.


FINDING OF FACT

Arthritis of the lumbosacral spine, status post-laminectomy 
and discectomy for a herniated disc at L4-5, is manifested by 
subjective complaints of pain and objective evidence of 
limitation of lumbar spine motion with forward flexion of the 
thoracolumbar spine limited by pain to no more than 68 
degrees and lumbar radiculopathy of the lower extremities, 
left leg greater than right leg; there is no evidence of 
ankylosis of the thoracolumbar spine or the entire spine, 
muscle atrophy, muscle spasm, fixed deformity, or postural 
abnormalities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
arthritis of the lumbosacral spine, status post-laminectomy 
and discectomy for a herniated disc at L4-5, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5293 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with letters sent to the veteran 
in January 2003 and November 2006.  These letters explained 
that in order to substantiate a claim for an increased 
evaluation the evidence must document a worsening of the 
veteran's service-connected disability.  They further 
explained that if the veteran provides information about the 
sources of evidence or information pertinent to the claim, to 
include records from other government agencies, employers, or 
private doctors, then VA would make reasonable efforts to 
obtain the records from the sources identified, but that he 
ultimately is responsible for substantiating his claim.  The 
November 2006 letter also expressly notified the veteran of 
the need to submit any pertinent evidence in his possession.  
The Board notes that the January 2003 letter was sent to the 
veteran prior to the March 2003 rating decision.  Thus, VCAA 
notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Board observes that the veteran was also provided notice 
regarding the evidence and information necessary to establish 
a disability rating and an effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Such 
notice was included in the November 2006 notice letter; it 
was also provided to the veteran in a May 2006 letter.  

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  In this 
regard, the Board observes that the veteran's service medical 
records and relevant VA treatment records are associated with 
the claims folder.  The veteran was also provided two VA 
examinations in conjunction with his claim for the specific 
purpose of rating his current level of disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The Board observes that this evaluation is not an initial 
rating.  Therefore, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the present level of disability is 
of primary importance is applicable.

The veteran is currently service-connected for arthritis of 
the lumbosacral spine, status post-laminectomy and discectomy 
for a herniated disc at L4-5, evaluated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5293 (2006).  In the selection of code numbers assigned 
to disabilities, injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2006).  The 
hyphenated diagnostic code in this case indicates that 
traumatic arthritis under Diagnostic Code 5010 is the 
service-connected disorder and that intervertebral disc 
syndrome is a residual condition.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2006).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45.

The veteran's claim for increase for his back disability in 
this case was received on September 30, 2002.  As such, the 
rating period for consideration on appeal stems from 
September 30, 2001.  38 C.F.R. § 3.400 (o)(2) (2006).

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  Because these changes took effect during the pendency 
of the veteran's appeal, both the former and the revised 
criteria will be considered in evaluating the veteran's 
service-connected low back disability.  However, application 
of the new criteria prior to the effective date of the 
amended regulation is not allowed.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).

With respect to these regulatory amendments, the Board notes 
that the March 2004 statement of the case informed the 
veteran of the rating criteria in effect for intervertebral 
disc syndrome both prior to and as of September 23, 2002, as 
well as the relevant rating criteria for lumbar spine 
disabilities prior to September 26, 2003, and the General 
Rating Formula for Disease and Injuries of the Spine.  The RO 
then considered his low back disability under all applicable 
sets of regulations.  Therefore, there is no prejudice in the 
Board considering the regulation changes in adjudicating the 
veteran's increased rating claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

I. Intervertebral Disc Syndrome (Diagnostic Code 5293)

As in effect prior to September 23, 2002, Diagnostic Code 
5293 provided a 20 percent evaluation was warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation was for assignment for severe 
intervertebral disc syndrome manifested by recurring attacks, 
with intermittent relief.  A maximum 60 percent rating was 
warranted for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A precedent opinion of VA's 
Office of General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

When evaluating the veteran's back disability under 
Diagnostic Code 5293 prior to the September 2002 amendment, 
the Board finds that the veteran is not entitled to an 
initial rating in excess of 20 percent as the evidence of 
record fails to demonstrate pronounced or severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  In this regard, the Board observes that 
the veteran reported some radicular symptoms such as tingling 
down his left lower extremity that occurred with prolonged 
sitting or sleeping wrong at his February 2003 VA 
examination.  However, no such symptoms were present the day 
of the examination.  At this examination, the veteran 
demonstrated full active and passive ranges of motion with 
only moderate discomfort in his low back; the examiner noted 
no palpable muscle spasms.  A January 2004 VA medical record 
indicates that the veteran reported some low back pain with 
radicular symptoms since surgery in 1987; however, he stated 
that these symptoms were "bearable."  A March 2004 VA 
medical record notes that the veteran complained of low back 
pain for the past two and one half weeks with pain radiating 
to his right leg.  Upon examination, however, there was no 
local tenderness or obvious deformity in the veteran's back.  

Also of record is a March 2006 VA examination report.  At 
such examination the veteran reported mild daily low back 
pain with weekly flareups controlled by pain medication.  He 
indicated that he was able to walk between one quarter of a 
mile and one mile and was able to conduct all activities of 
daily living with the exception of sports and exercise.  The 
March 2006 VA examination report notes that the veteran had 
numbness, pain, and tingling in his left leg.  The diagnosis 
was lumbosacral L4-5 and L5-S1 degenerative disc disease with 
radiculopathy.  Pertinent to the veteran's radiculopathy, the 
Board notes that he is already in receipt of a separate 10 
percent evaluation for lumbar radiculopathy of the right leg 
and a 20 percent evaluation for lumbar radiculopathy of the 
left leg.  Thus, absent any evidence of pronounced or severe 
impairment due to intervertebral disc syndrome, the veteran 
is not entitled to a rating in excess of 20 percent under the 
pre-September 2002 rating criteria pertinent to 
intervertebral disc syndrome for the entire appeal period.  
See 38 C.F.R. § 4.14 (2006) (rule against pyramiding).

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The Board first notes that there is no evidence of record 
indicating incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician, as 
defined by Diagnostic Code 5293.  Moreover, the March 2006 VA 
examination report expressly notes that the veteran denied 
any incidents of bed rest prescribed by a physician.  As 
such, the rating criteria contained in Diagnostic Code 5293 
cannot serve as a basis for an increased rating on the basis 
of incapacitating episodes.  However, under Diagnostic Code 
5293, the Board must also consider whether separate 
evaluations for chronic orthopedic and neurologic 
manifestations of the veteran's service-connected back 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all of his other disabilities, result in a 
higher evaluation.

II. Diagnostic Codes Applicable to Lumbar Spine Disabilities 
Other Than Intervertebral Disc Syndrome

The medical evidence of record demonstrates that the veteran 
has continued complaints of pain radiating down both of his 
lower extremities throughout this appeal, with pain and 
discomfort being greater in the left leg.  A March 2004 
magnetic resonance imaging (MRI) revealed that the veteran 
has a central disc extrusion at L5-S1 with a lateral disk 
osteophyte extending into the right foramen which is causing 
stenosis and displacing the exiting L5 nerve root; the 
diagnosis is lumbar radiculopathy.  Pertinent to the 
veteran's lower extremity radiculopathy, the Board notes that 
he is already in receipt of a separate 10 percent evaluation 
for lumbar radiculopathy of the right lower extremity and a 
separate 20 percent evaluation for lumbar radiculopathy of 
the left lower extremity.  Therefore, the Board need not 
consider whether the evidence warrants a separate evaluation 
for his diagnosed lumbar radiculopathy.

The March 2003 VA examiner noted that the veteran has visual 
impairment, urinary retention, and obstipation, all of which 
were noted as not related to the veteran's current low back 
disability.  Thus, separate ratings are not warranted for 
these disabilities.

A. Evaluating the veteran's low back orthopedic disability 
prior to September 26, 2003

According to the rating criteria in effect prior to September 
26, 2003, moderate limitation of motion of the lumbar spine 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Severe limitation of motion of 
the lumbar spine warrants a 40 percent disability rating.  
Id.  Severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).

When the Board evaluates the evidence of record under the 
pre-September 2003 rating criteria applicable to spine 
disabilities, except intervertebral disc syndrome, the Board 
finds that the veteran is not entitled to a rating in excess 
of 20 percent for the orthopedic manifestations of his 
arthritis of the lumbosacral spine, status post-laminectomy 
and discectomy for a herniated disc at L4-5.  In this regard, 
the Board observes that the February 2003 VA examination 
report notes that the veteran has full active and passive 
range of motion with only moderate discomfort in his low 
back.  Although the examiner did not specify to what degree 
the veteran's motion was limited by pain, the Board concludes 
that the description of moderate discomfort provided by the 
VA examiner indicates that, prior to September 26, 2003, the 
veteran's range of motion more nearly approximates moderate 
limitation of lumbar spine motion, as opposed to severe.  See 
DeLuca, supra.  Thus, the veteran does not meet the criteria 
for a higher or separate evaluation under Diagnostic Code 
5292.

The Board also considered whether the veteran is entitled to 
a rating in excess of 20 percent under alternate diagnostic 
codes pertinent to back disabilities.  Diagnostic Code 5295 
provides for a 40 percent rating where there is severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  However, the medical 
evidence of record does not demonstrate that the veteran has 
any of the above symptomatology.  Moreover, the February 2003 
VA examination report expressly indicates that the veteran 
has no fixed deformities or postural abnormalities.  As the 
veteran does not demonstrate any of the symptomatology 
contemplated by a 40 percent evaluation under Diagnostic Code 
5295, the Board finds that he is not entitled to a higher 
evaluation under such diagnostic code.  

No other diagnostic codes are found to be relevant in 
evaluating the veteran's service-connected low back 
disability.  Indeed, as there is no evidence of vertebral 
fracture, Diagnostic Code 5285 is not for application.  
Similarly, as the evidence does not reveal a disability 
picture analogous to favorable angle ankylosis, Diagnostic 
Codes 5286 and 5289 do not apply.  No other diagnostic code 
sections are for application.

In conclusion, based on all of the foregoing, the veteran is 
not entitled to a rating in excess of 20 percent under the 
schedular criteria for disabilities of the spine as in effect 
prior to September 23, 2002.

B. Evaluating the veteran's low back orthopedic disability as 
of September 26, 2003

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2006).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.  Forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Pertinent to the General Formula, as indicated previously, 
the veteran demonstrated moderate limitation of lumbar spine 
motion at his March 2006 VA examination, with forward flexion 
to 80 degrees with pain (68 degrees without pain), extension 
to 25 degrees, left lateral flexion to 20 degrees, with pain 
at 15 degrees, and right lateral flexion to 18 degrees, with 
pain at 15 degrees.  As the evidence fails to demonstrate 
favorable or unfavorable ankylosis of the whole spine, the 
thoracolumbar spine, or forward flexion of the thoracolumbar 
spine limited to 30 degrees or less, the veteran is not 
entitled to a rating in excess of 20 percent for his service 
connected arthritis of the lumbosacral spine, status post-
laminectomy and discectomy for a herniated disc at L4-5, 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  He is also not entitled to an evaluation in 
excess of 20 percent under the old rating criteria.  In this 
regard, the Board observes that the evidence of record 
continues to demonstrate no evidence of severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected back 
disability.  A review of the record, to include the medical 
evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.

The Board acknowledges the veteran's statements that his low 
back disability is worse than the 20 percent rating assigned.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
veteran's impairment.  Furthermore, the opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
arthritis of the lumbosacral spine, status post-laminectomy 
and discectomy for a herniated disc at L4-5.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2006).  

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for arthritis of the lumbosacral spine, 
status post-laminectomy and discectomy for a herniated disc 
at L4-5.  Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.


ORDER


Entitlement to an increased evaluation in excess of 20 
percent for arthritis of the lumbosacral spine, status post-
laminectomy and discectomy for a herniated disc at L4-5, is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


